DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Information Disclosure Statements (IDS)s submitted on 01/10/2020 and 05/19/2021 have been entered and fully considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
storage unit   in claims 1, 10, 15, and 16
reading Unit   in claims 1, and 10
acquisition unit   in claims 1, and 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, 15, and 16 recite the limitation: “a subject a shape of which is defined by a container with light”. It is entirely unclear as to what the limitation “with light” is referring to? does the limitation mean that the container defines the shape with the help of light? or that the shape of the subject is defined by light? or that the light is illuminated on the subject in the container. As a result, the metes and bounds of the claim are unclear and the claim is considered to be indefinite. For the purposes of examination, and in light of the specification, it is assumed that the claim intends for the light to shine upon the subject the shape of which is defined by a container.
	Claims 2-9 and 11-14, and 18 depend upon indefinite claims 1, 10, and 15 and are therefore considered to be indefinite as well due to their dependency upon an indefinite base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-9, 11-15, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okabe et al. (JP 2007229320) hereinafter “Okabe” in view of Chamberland et al. (U.S. 2008/0221647) hereinafter “Chamberland”.
Regarding claim 1, Okabe discloses a processing apparatus [component concentration measuring apparatus of Okabe; see abstract] that acquires subject information by using a signal derived from an acoustic wave generated by irradiating a subject [a patient’s hand; see FIGs. 1-3] a shape of which is defined by a container [the shape of the hand will be modified by the pressure exerted by the plates; see FIGs. 1-3 and [0012] of Okabe] with light [see [0012] of Okabe], comprising: 
a storage unit [information processing apparatus of Okabe inherently includes a memory as processors inherently include a memory to function] configured to store pieces of information regarding illuminance on a surface of the subject; [see [0036] and FIG. 2; information regarding light directed to the surface of the hand is stored.] 
a reading unit [sensor unit] configured to read, out of the storage unit, [information processing apparatus of Okabe inherently includes a memory as processors inherently include a memory to function] information regarding information corresponding to the container among the pieces of information regarding illuminance distribution; and [ see [0050] of Okabe]
an acquisition unit [component concentration measuring apparatus] configured to, based on the information regarding illuminance distribution corresponding to the container and based on the signal, acquire the subject information.[see [0043]-[0045] and [0061]of Okabe;]  
Okabe gets information regarding the surface of the subject and container but does not disclose that the information is illuminance distribution.
Chamberland, directed towards an apparatus for providing photoacoustic information of an object [see abstract of Chamberland], further discloses that the information collected are in the form of illuminance distribution [see [0017] of Chamberland]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the information acquired by the apparatus of Okabe further and include illuminance distribution information according to the teachings of Fukutani in order to increase the accuracy of object optical characteristic information by determining the amount of light irradiated on its surface. 
Regarding claim 7, Okabe discloses that the storage unit stores pieces of information corresponding to a container, including of the information regarding the container [see rejection of claim 1 above]
Chamberland, further discloses that the information collected are in the form of illuminance distribution [see [0017] of Chamberland]
	Okabe in view of Chamberland however, do not disclose the information regarding a plurality of containers.
However, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to modify the number of containers for which the information is acquired and make them a plurality of containers, because it has been held that duplication of the essential working parts of a method involves only routine skill in the art. St. Regis Paper Co. V. Bemis Co. 193 USPQ 8.
 Regarding claim 8, Okabe further discloses that wherein the reading unit reads information regarding information regaridng to a size or shape of the container. [see claim 1 of Okabe and FIG. 3; the shape of the clip and its size affects the pressure exerted on the hand.]
Chamberland, further discloses that the information collected are in the form of illuminance distribution [see [0017] of Chamberland]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the information acquired by the apparatus of Okabe further and include illuminance distribution information according to the teachings of Fukutani in order to increase the accuracy of object optical characteristic information by determining the amount of light irradiated on its surface. 
Regarding claim 9, Okabe further discloses a display control unit [output unit 40; see [0064]] configured to cause a display to display an image that is based on the subject information.[see [0064] of Okabe] 
Regarding claim 11, Okabe further discloses that based on the signal the acquisition unit acquires information regarding optical energy absorption density distribution or initial acoustic pressure distribution inside the subject; [see at least claim 1 disclosing getting absorption characteristics of the inside of the hand tissue] and 
wherein based on the information regarding optical energy absorption density distribution or initial acoustic pressure distribution and based on the information corresponding to the container, the acquisition unit acquires the subject information. [see [0032] information regarding absorption of light inside the material is gathered]
Okabe gets information regarding the surface of the subject and container but does not disclose that the information is illuminance distribution.
Chamberland, directed towards an apparatus for providing photoacoustic information of an object [see abstract of Chamberland], further discloses that the information collected are in the form of illuminance distribution [see [0017] of Chamberland]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the information acquired by the apparatus of Okabe further and include illuminance distribution information according to the teachings of Fukutani in order to increase the accuracy of object optical characteristic information by determining the amount of light irradiated on its surface. 
Regarding claim 12, Okabe further discloses that wherein the subject information is information regarding absorption coefficient distribution. [see [0032] of Okabe]
Regarding claim 13, Okabe discloses that the storage unit stores pieces of information corresponding to a container, including of the information regarding the container [see rejection of claim 1 above]
Chamberland, further discloses that the information collected are in the form of illuminance distribution [see [0017] of Chamberland]
	Okabe in view of Chamberland however, do not disclose the information regarding a plurality of containers.
However, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to modify the number of containers for which the information is acquired and make them a plurality of containers, because it has been held that duplication of the essential working parts of a method involves only routine skill in the art. St. Regis Paper Co. V. Bemis Co. 193 USPQ 8.
Regarding claim 14, Okabe further discloses that wherein the reading unit reads information regarding information regarding to a size or shape of the container. [see claim 1 of Okabe and FIG. 3; the shape of the clip and its size affects the pressure exerted on the hand.]
Chamberland, further discloses that the information collected are in the form of illuminance distribution [see [0017] of Chamberland]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the information acquired by the apparatus of Okabe further and include illuminance distribution information according to the teachings of Fukutani in order to increase the accuracy of object optical characteristic information by determining the amount of light irradiated on its surface. 
Regarding claim 15, Okabe further discloses a processing method for acquiring subject information by using a signal derived from an acoustic wave [see abstract of Okabe] generated by irradiating a subject [a patient’s hand; see FIGs. 1-3] a shape of which is defined by a container [the shape of the hand will be modified by the pressure exerted by the plates; see FIGs. 1-3 and [0012] of Okabe] with light [see [0012] of Okabe], comprising: 
reading, out of a storage unit configured to store pieces of information [information processing apparatus of Okabe inherently includes a memory as processors inherently include a memory to function] regarding illuminance distribution on a surface of the subject [see [0036] and FIG. 2; information regarding light directed to the surface of the hand is stored.] information regarding illuminance distribution corresponding to the container[ see [0050] of Okabe]
and acquiring, based on the information regarding illuminance distribution corresponding to the container and based on the signal, the subject information.[see [0043]-[0045] and [0061]of Okabe;]  
 Okabe gets information regarding the surface of the subject and container but does not disclose that the information is illuminance distribution.
Chamberland, directed towards an apparatus for providing photoacoustic information of an object [see abstract of Chamberland], further discloses that the information collected are in the form of illuminance distribution [see [0017] of Chamberland]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the information acquired by the apparatus of Okabe further and include illuminance distribution information according to the teachings of Fukutani in order to increase the accuracy of object optical characteristic information by determining the amount of light irradiated on its surface. 
Regarding claim 17, Okabe discloses a processing method [method of Okabe; see abstract], comprising:
 acquiring image data that is based on a signal derived from an acoustic wave generated by irradiating a subject [a patient’s hand; see FIGs. 1-3] with light; [see [0012] of Okabe]
 acquiring, based on the image data, information regarding a shape of the subject; .[see [0043]-[0045] and [0061]of Okabe;]  
and acquiring, based on the information regarding illuminance distribution corresponding to the container and based on the signal, the subject information.[see [0043]-[0045] and [0061]of Okabe;]  
 Okabe gets information regarding the surface of the subject and container but does not disclose that the information is illuminance distribution.
Chamberland, directed towards an apparatus for providing photoacoustic information of an object [see abstract of Chamberland], further discloses that the information collected are in the form of illuminance distribution [see [0017] of Chamberland]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the information acquired by the apparatus of Okabe further and include illuminance distribution information according to the teachings of Fukutani in order to increase the accuracy of object optical characteristic information by determining the amount of light irradiated on its surface. 
Regarding claim 18, Okabe does not expressly disclose a non-transitory computer-readable storage medium storing a program for causing a computer to execute processes of the processing method according to claim 15  [see rejection of claim 15 above]
Chamberland further discloses that a non-transitory computer-readable storage medium storing a program for causing a computer to execute processes of the processing method according to claim 15.[see [0026] of Chamberland]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the information acquired by the apparatus of Okabe further and include a that a non-transitory computer-readable storage medium storing a program for causing a computer to execute processes of the processing method according to the teachings of Chamberland in order to properly execute and perform the method of claim 15 using a processor which requires use of memory.

Claims 10 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okabe et al. (JP 2007229320) hereinafter “Okabe” in view of Fukutani et al. (US Publication No. 2008/0306371) hereinafter “Fukutani”.
Regarding claim 10, Okabe discloses a processing apparatus [component concentration measuring apparatus of Okabe; see abstract] that acquires subject information by using a signal derived from an acoustic wave 3216/512934 Substitute specification (clean)generated by irradiating a subject [a patient’s hand; see FIGs. 1-3] a shape of which is defined by a container [the shape of the hand will be modified by the pressure exerted by the plates; see FIGs. 1-3 and [0012] of Okabe]  with light[see [0012] of Okabe], comprising:
a storage unit [information processing apparatus of Okabe inherently includes a memory as processors inherently include a memory to function] configured to store pieces of information regarding inside the subject; [see at least claim 1 disclosing getting absorption characteristics of the inside of the hand tissue] 
a reading unit [sensor unit] configured to read, out of the storage unit, [information processing apparatus of Okabe inherently includes a memory as processors inherently include a memory to function] information regarding information corresponding to the container among the pieces of information regarding illuminance distribution; and [ see [0050] of Okabe]
an acquisition unit [component concentration measuring apparatus] configured to, based on the information regarding illuminance distribution corresponding to the container and based on the signal, acquire the subject information.[see [0043]-[0045] and [0061]of Okabe;]  
Okabe gets information regarding inside the subject and container but does not disclose that the information is light intensity distribution.
Fukutani, directed towards an apparatus for providing photoacoustic information of an object [see abstract of Fukutani], further discloses that the information collected are in the form of light intensity distribution [see [0025]-[0029] of Fukutani]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the information acquired by the apparatus of Okabe further and include illuminance distribution information according to the teachings of Fukutani in order to increase the accuracy of object optical characteristic information by determining the amount of light irradiated on its surface. 
Regarding claim 16, Okabe discloses a processing method [see abstract of Okabe] for acquiring subject information by using a signal derived from an acoustic wave generated by irradiating a subject [a patient’s hand; see FIGs. 1-3] a shape of which is defined by a container [the shape of the hand will be modified by the pressure exerted by the plates; see FIGs. 1-3 and [0012] of Okabe] with light [see [0012] of Okabe], comprising: 
reading, out of a storage unit configured to store pieces of information regarding light intensity distribution inside the subject, [see at least claim 1 disclosing getting absorption characteristics of the inside of the hand tissue] 
information regarding light intensity distribution corresponding to the container; [ see [0050] of Okabe] and 
acquiring, based on the information regarding light intensity distribution corresponding to the container and based on the signal, the subject information. .[see [0043]-[0045] and [0061]of Okabe;]  
 Okabe gets information regarding the surface of the subject and container but does not disclose that the information is illuminance distribution.
Chamberland, directed towards an apparatus for providing photoacoustic information of an object [see abstract of Chamberland], further discloses that the information collected are in the form of illuminance distribution [see [0017] of Chamberland]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the information acquired by the apparatus of Okabe further and include illuminance distribution information according to the teachings of Fukutani in order to increase the accuracy of object optical characteristic information by determining the amount of light irradiated on its surface. 

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 2, the prior art fails to anticipate and/or render obvious either solely or in combination: “based on the information regarding illuminance distribution corresponding to the container, the acquisition unit acquires information regarding light intensity distribution inside the subject”.
Claims 3-6 depend upon allowable claim 2 and are considered to contain allowable subject matter due to their dependency upon allowable base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793